4 F.3d 997
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Kevin W. TAYLOR, Petitioner-Appellant,v.Jerry D. GILMORE, Warden, Respondent-Appellee.
No. 91-1148.
United States Court of Appeals, Seventh Circuit.
Aug. 17, 1993.

Before POSNER, FLAUM and MANION, Circuit Judges.

ORDER

1
In light of the Supreme Court's decision in Gilmore v. Taylor, 113 S.Ct. 2112 (1993), we affirm the district court's denial of the writ.